Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-9-2008

Jie v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3583




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Jie v. Atty Gen USA" (2008). 2008 Decisions. Paper 865.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/865


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     ___________

                                     No. 07-3583
                                     ___________

                                    SEN WOE JIE,
                                              Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                      ____________________________________

                          On Petition for Review of an Order
                         of the Board of Immigration Appeals
                               Agency No. A90 274 431
                       Immigration Judge: Donald Vincent Ferlise
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 9, 2008
             Before: BARRY, SMITH and HARDIMAN, Circuit Judges

                              (Opinion filed July 9, 2008)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Sen Wo Jie petitions for review of an order of the Board of Immigration Appeals

(BIA or Board), which denied him relief from removal pursuant to former 8 U.S.C.

§ 1182(c) [Immigration and Nationality Act (INA) § 212(c)]. For the reasons that follow,
we will deny the petition in part and dismiss it in part.

       The facts are well-known to the parties, so we will not recount them here at length.

Jie, a native and citizen of Indonesia, entered the United States in 1980. He subsequently

became a lawful permanent resident in 1989. On April 8, 1994, Jie was charged as being

removable for having committed two or more crimes of moral turpitude; i.e., bank fraud,

tax evasion, and use of a false Social Security number. Jie conceded removability and

applied for relief under 8 U.S.C. § 1182(c).1 He was subsequently found to be an

aggravated felon. After two appeals to the Board, and two remands, Jie had a hearing,

and the Immigration Judge (IJ) denied § 1182(c) relief. In a thorough opinion, the BIA

agreed with the IJ’s denial of relief. Through counsel, Jie then filed a timely petition for

review.

       Under former § 1182(c),2 removable aliens could request discretionary relief from

removal. Favorable factors, in relevant part, include the alien’s family ties in the United

States, the length of the residency, hardship to the family, service to the community, proof

of genuine rehabilitation, and history of employment. Negative factors include the

nature, recency, and seriousness of the criminal record or other evidence of bad character.

Matter of Marin, 16 I&N Dec. 581, 584 (BIA 1978). The BIA has held that a serious


   1
     Jie had also applied for withholding of removal, but because his brief does not raise
any challenge to the denial of withholding of removal, only denial of § 1182(c) relief is at
issue here. Chen v. Ashcroft, 381 F.3d 221, 235 (3d Cir. 2004).
   2
    Because Jie pled guilty before the effective dates of AEDPA and IIRIRA, relief
under § 1182(c) was still available to him. INS v. St. Cyr, 533 U.S. 289 (3d Cir. 2001).

                                               2
crime may require the alien to show unusual or outstanding equities in his favor to have a

favorable exercise of discretion considered. Matter of Buscemi, 19 I&N Dec. 628, 633

(BIA 1988).

       The BIA agreed with the IJ’s denial of § 1182(c) relief as a matter of discretion.

Under the REAL ID Act, we have jurisdiction to review questions of law or constitutional

issues raised in a petition for review filed by an alien who has committed certain crimes,

such as Jie’s. 8 U. S.C. § 1252(a)(2)(D). However, we lack jurisdiction to consider

denials of discretionary relief under section 1182(c). See 8 U.S.C. § 1252(a)(2)(B)(ii).

Jie argues that the IJ and BIA committed legal errors in denying him § 1182(c) relief.

The government argues that Jie is trying to recast his challenge to the discretionary

decision as a legal issue. We agree with the Government that, despite Jie’s attempt to

frame his arguments within the rubric of legal and constitutional issues, his claims

directly relate to the BIA’s exercise of discretion in determining that section 1182(c)

relief is not merited in his case.

       First, Jie contends that the IJ and BIA wrongly determined that his crimes were of

particular seriousness such that Jie needed to show unusual or outstanding equities.

However, the IJ noted that “[d]ue to the paucity of evidence presented by the respondent,

the Court’s decision would be the same even had the Court found that the nature of his

equities need not have reached the level of unusual or outstanding.” App. at 21. In a

footnote, the BIA noted that “even assuming that the respondent is not subject to the

heightened standard of showing unusual or outstanding equities, we agree with the

                                             3
Immigration Judge’s alternative decision that the equities in question do not sufficiently

counterbalance the negative factors in his case.” App. at 9. Thus, this argument is

without merit.

         Next, Jie argues that the IJ and the BIA failed to consider favorable factors–Jie’s

community ties, his prior stable employment, and impact of removal on his family. Jie’s

wife and adult children testified that Jie was very helpful and supportive of members of

their Indonesian-Chinese church. They also mentioned how it would be hard on the

family if Jie were to be removed. The IJ noted that these were relevant factors before

noting that he had not heard of any hardship anyone would suffer, or testimony of

involvement in community and church activities from anyone besides Jie’s family. App.

at 19-20. The BIA also found that the IJ “weighed the equities presented–including his

employment history, medical conditions, involvement in his church, and the testimonies

provided by his family members–but concluded that such equities do not outweigh the

negative factors in his case.” App. at 9. Because the IJ and BIA explicitly considered

these factors, Jie’s argument is without merit. As noted, we lack jurisdiction to re-weigh

these factors.

         Finally, Jie challenges the IJ’s reliance on testimony regarding Jie’s restitution

payments in connection with his criminal case.3 At the hearing, the IJ had questioned Jie

regarding how much restitution per month he had paid. App. at 290-91. In his opinion,



   3
       Jie had been ordered to pay restitution in the amount of approximately $495,000.

                                                4
the IJ noted that Jie had told the Court that he paid less than $500 a month towards the

restitution. App. at 15-16. An exhibit received into evidence included balance sheets

showing that in fact, Jie paid exactly $100 each month during his three-year period of

supervision. App. at 1045-47. The exhibit showed that Jie had paid only $3400 towards

his restitution. App. at 1043. After describing the evidence of the money actually paid,

the IJ concluded that Jie’s testimony was not truthful. App. at 16. We lack jurisdiction to

consider the IJ’s factual finding that Jie was not truthful. Kamara v. Attorney General,

420 F.3d 202, 211 (3d Cir. 2005).

       Moreover, it appears from the opinion that the IJ was more concerned with the

amount paid towards restitution, which may reflect a lack of accountability, and not Jie’s

misrepresentation of that amount. The BIA noted that Jie did not show sorrow or

contrition for his crimes and agreed with the IJ that Jie attempted to absolve himself of

culpability. App. at 9. This is a factor that is properly considered in determining whether

relief should be granted as a matter of discretion. Matter of Marin, 16 I&N Dec. at 584.

       We will dismiss the petition for review to the extent that Jie seeks review of the

BIA’s discretionary decision. We will otherwise deny the petition, as we discern no

errors of law.




                                             5